COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 TOMIKA LITTLE,                                                No. 08-16-00207-CV
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                         County Court at Law No. 1
                                                §
 JR RENTALS & PROPERTY                                         of Bell County, Texas
 MANAGEMENT FOR                                 §
 NORMAN TATRO,                                                     (TC # 84,140)
                                                §
                       Appellee.


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that because Appellant is indigent, no order regarding costs

is made. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF JANUARY, 2017.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating